Citation Nr: 0720687	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  00-19 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), rated as 30 percent disabling prior 
to February 17, 2006, and as 70 percent disabling on and 
after that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1970 to January 
1972.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In August 2005, the veteran and his spouse provided testimony 
at a hearing before the undersigned Veterans Law Judge at the 
New York RO.  A transcript of the hearing is of record.

In a November 2006 rating decision, the veteran was granted 
an increased rating of 70 percent for his PTSD, effective 
February 17, 2006.  This did not satisfy his appeal.


FINDINGS OF FACT

1.  For the period prior to January 27, 2003, the 
occupational and social impairment from the veteran's PTSD 
more nearly approximated occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks and reduced reliability and productivity.

2.  For the period from January 27, 2003, to August 9, 2005, 
occupational and social impairment from the veteran's PTSD 
most nearly approximated reduced reliability and 
productivity.

3.  For the period beginning August 10, 2005, the 
occupational and social impairment from the veteran's PTSD 
has most nearly approximated deficiencies in most areas.



CONCLUSIONS OF LAW

1.  For the period prior to January 27, 2003, the criteria 
for a disability rating in excess of 30 percent for PTSD are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2006).

2.  For the period from January 27, 2003, to August 9, 2005, 
the criteria for a disability rating of 50 percent, but not 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2006).

3.  For the period beginning August 10, 2005, the criteria 
for a disability rating of 70 percent, but not higher, for 
PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  However, the Court also stated that the failure 
to provide such notice in connection with adjudications prior 
to the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The veteran's claim was initially adjudicated before the 
enactment of the VCAA.  He was provided notice required under 
the VCAA, to include notice that he should submit all 
pertinent evidence in his possession, by letter mailed in 
November 2005.  In addition, he was provided appropriate 
notice concerning the effective-date element of his claim in 
the March 2006 Supplemental Statement of the Case.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim on a de 
novo basis in November 2006.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Factual Background

Service connection and a 30 percent disability rating were 
granted for the veteran's PTSD in a December 1999 rating 
decision, effective June 1, 1999.  As noted above, an 
increased rating of 70 percent was granted in a November 2006 
rating decision, effective February 17, 2006. 

The veteran was afforded a VA psychiatric examination in 
October 1999.  He stated that he had been married for 26 
years, had three children, and worked two part-time jobs.  
The veteran appeared oriented, his recent and remote memory 
was intact, and he had no disordered perceptions or suicidal 
thoughts.  His mood was depressed and anxious.  He stated 
that he received treatment for depression and PTSD at the Vet 
Center and had also undergone previous treatment for drug 
abuse and a gambling addiction.  He reported being irritable, 
having an exaggerated startle response, and avoiding people 
and anything that would tend to evoke memories of Vietnam.  
He was diagnosed with PTSD and secondary dysthymic disorder 
and assigned a Global Assessment of Functioning (GAF) score 
of 60.

Records from the Northport VA Medical Center (VAMC) and Vet 
Center show that the veteran began psychiatric treatment for 
substance abuse, gambling, and depression in December 1990.  
During his initial Vet Center session in September 1999, he 
was noted to be friendly and oriented with an appropriate 
affect.  Some memory impairment was observed.  In November 
1999, the veteran reported having nightmares and troublesome 
thoughts.  In October 2000, he was noted to have stable PTSD 
and a GAF score of 65, consistent with some mild symptoms, 
was assigned.  During his August 2005 hearing, the veteran 
testified that he attended therapy for his PTSD every six 
months or so, and recent VAMC records from August 2005 show 
that while his attention and memory were found to be normal, 
the veteran expressed thoughts of suicide with no plan or 
intent.  A GAF score of 48 was recorded.  

On January 27, 2003, the veteran was provided a second VA 
psychiatric examination.  He was found to be oriented in all 
spheres, displayed appropriate behavior, and had no 
impairment in his communication or thought processes.  His 
speech was spontaneous, relevant, at a normal rate, and 
without evidence of a thought disorder.  He denied 
hallucinations, delusions, and suicidal or homicidal 
ideation.  Long and short-term recall were grossly intact and 
concentration was mildly impaired.  The veteran did not 
report experiencing panic attacks, rituals, or obsessions 
that interfered with functioning.  He reported having chronic 
sleep disturbances with occasional nightmares and cold sweats 
with no change in intensity since his previous examination.  
He described an exaggerated startle response, as well as 
intrusive memories of Vietnam.  He stated that he had very 
little interest in  significant activities and had a 
relatively distant relationship with his wife.  His mood was 
generally depressed, but there were no reports of suicidal 
ideation.  The veteran was employed part-time delivering 
printed materials for a church.  He had a relatively isolated 
social life with few friends.  The diagnoses were chronic 
PTSD, polysubstance abuse in full remission, and dysthymic 
disorder in substantial remission.  A GAF score of 59 was 
assigned and the examiner noted a GAF score range of 55 to 60 
in the past year.

In October 2004 the veteran was provided another VA 
examination to determine the severity of his PTSD.  He was 
appropriately groomed and was oriented in all spheres.  His 
behavior was appropriate, but he appeared dysphoric and 
irritable with a restricted affect.  The veteran reported 
occasional passive suicidal ideation without intent or plan 
and denied homicidal ideation.  He had no impairment in 
communication or thought process and his speech was normal 
with logical thinking.  He denied hallucinations or 
delusions.  He reported experiencing panic or near panic 
attacks several times a week, but no phobias, obsessive 
thoughts, or rituals that interfered with functioning.  Long 
and short-term recall were intact, although attention and 
concentration were mildly impaired.  While the veteran was 
still employed in his job delivering papers for a church, he 
stated that he was having greater difficulty recalling his 
route and was experiencing frequent frustration with the 
other drivers.  He indicated essentially the same level of 
social functioning as on his prior examination, and stated 
that he had a distant relationship with his wife, saw his 
three children regularly, and saw several friends 
infrequently.  The veteran reported experiencing increased 
anxiety and occasional panic attacks several times a week.  
The examiner found that the veteran continued to be socially 
withdrawn and spent most of his time at his home doing very 
little besides sleeping.  He did not belong to any clubs or 
organizations and had a distant relationship with his family.  
The examiner concluded that the veteran's symptoms occurred 
at about the same intensity and frequency as at his last 
examination and that his social and occupational functioning 
remained the same.  In addition, the examiner found that the 
veteran's symptoms should be considered moderate in 
intensity.  PTSD was diagnosed and a GAF score of 55 was 
assigned, with scores ranging from 52-60 in the past year.

The veteran's most recent VA examination was conducted in 
February 2006.  He was appropriately dressed, oriented in all 
spheres, and displayed behavior appropriate to the interview.  
His mood was irritable and his affect was congruent with 
thought content.  He reported frequent suicidal ideation but 
denied any current intent or plan, and denied homicidal 
ideation.  He displayed no impairment in communication or 
thought process and had normal speech and thinking.  The 
veteran denied experiencing any hallucinations or delusions.  
His short and long term memory was intact and his attention 
and concentration were adequate.  He indicated some neglect 
of personal hygiene.  The veteran stated that he had panic 
attacks at least once a week and avoided dark, enclosed 
spaces.  He also stated that he was frequently depressed for 
several days, had trouble concentrating when driving, and 
experienced suicidal thoughts, flashbacks, and difficulty 
sleeping.  The veteran reported that he had lost his job 
approximately 6 months prior after threatening his boss.  He 
also noted that he saw his grandchildren regularly and that 
he and his wife had a stable, if argumentative, relationship.  
While he would interact with his immediate family, the 
veteran had few other social contacts, no hobbies, and was 
not a member of any organizations.  

The examiner concluded that the veteran's depression and 
panic attacks likely represented a progression of his PTSD 
and while his anxiety symptoms occurred at essentially the 
same frequency and intensity, he experienced an increasingly 
depressed mood, more frequent suicidal ideation, and a deeper 
lack of motivation and disinterest in daily activities.  A 
GAF score of 50 was assigned, with a score range of 48 to 54 
within the past year.  The examiner found that the veteran's 
functioning had deteriorated since his last examination and 
that he now had moderate to severe symptomatology.

The record also contains February 2006 statements from the 
veteran's wife and daughter.  They stated that the veteran 
had uncontrollable bouts of anger, deep depression, was 
paranoid, and had severe anxiety attacks.  In a February 2006 
statement from the veteran, he described having nightmares 
and panic attacks two to three times a week, suicidal 
thoughts, severe depression, and memory loss.  He also stated 
that he was unable to hold down a job and had been out of 
work for six months.  A February 2006 questionnaire completed 
by a physician describes the veteran's psychiatric symptoms 
and indicates that the veteran has occupational and social 
impairment with deficiencies in most areas. 


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A GAF score of 41-50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)." Id.

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships." Id.


A.  Period Prior to January 27, 2003

Prior to January 27, 2003, the medical evidence of record 
establishes that the occupational and social impairment from 
the veteran's psychiatric disability more nearly approximated 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks than 
reduced reliability and productivity.  In this regard, the 
Board notes that during the veteran's October 1999 VA 
examination he reported that he worked two part-time jobs and 
had been married for 26 years.  He was oriented, recent and 
remote memory was intact.  A GAF score of 60 was assigned.  
VAMC and Vet Center records show that the veteran underwent 
treatment for PTSD and depression and in September 1999 he 
was noted to be friendly and oriented with appropriate 
behavior, and some memory impairment was observed.  In 
October 2000, the veteran was assigned a GAF score of 65, 
consistent with some mild symptoms.  Other than the memory 
impairment noted in September 1999, during this period the 
veteran exhibited none of the symptoms associated with a 
higher rating of 50 percent.  Specifically, there were no 
medical findings of circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty understanding 
complex commands; impaired judgment or thinking; or 
disturbances of motivation or mood.  In addition, his chronic 
sleep disturbances are contemplated by the currently assigned 
30 percent rating.  The veteran was able to work two jobs and 
manifested mild to moderate symptoms.  Therefore, the Board 
finds that for the period prior to January 27, 2003, a 
disability evaluation higher than the currently assigned 30 
percent rating is not warranted.


B.  Period from January 27, 2003, to August 9, 2005

For this period, the Board finds that an increased rating of 
50 percent is appropriate as the occupational and social 
impairment from the veteran's PTSD most nearly approximated 
reduced reliability and productivity.  At the VA examination 
on January 27, 2003, the veteran stated that he had very 
little interest in outside activities and had a distant 
relationship with his wife.  He worked a part-time job 
delivering printed materials for a church and had an isolated 
social life with few friends.  His concentration was found to 
be mildly impaired.  The examiner assigned a GAF score of 59 
and noted that within the past year the veteran's GAF scores 
had ranged from 55-60, consistent with moderate symptoms.  In 
addition, at his October 2004 VA examination, the veteran was 
found to have symptoms at the same intensity and frequency as 
at his last examination and social and occupational 
functioning that remained the same.  He stated that he was 
socially withdrawn, saw his children regularly, but saw 
friends infrequently and did not belong to any clubs or 
organizations.  He reported experiencing panic attacks 
several times a week, and his concentration was still mildly 
impaired.  He also stated that he had trouble remembering his 
delivery route for work and would experience frequent 
frustration with the other employees.  He was diagnosed with 
moderate PTSD and assigned a GAF score of 55.  Accordingly, 
an increased rating of 50 percent is warranted for this 
period.

The Board notes that a rating in excess of 50 percent is not 
warranted during this period as there is no evidence that the 
veteran manifested intermittently illogical, obscure or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships.  The veteran's GAF scores throughout this 
period are consistent with moderate impairment rather than 
the deficiencies in most areas required for a 70 percent 
rating.  In addition, the maintained employment during this 
period.  He stated that he regularly saw his three children 
and remained married, although he described his relationship 
with his wife as distant.  In sum, it is clear that the 
impairment from the veteran's PTSD did not more nearly 
approximate the deficiencies in most areas required for a 70 
percent rating than the reduced reliability and productivity 
contemplated by a 50 percent rating.   


C.  Period Beginning August 10, 2005

For the period beginning August 10, 2005, the occupational 
and social impairment from the veteran's psychiatric 
disability has most nearly approximated deficiencies in most 
areas required for rating of 70 percent.  Outpatient 
treatment records from the VAMC show that on August 10, 2005, 
the veteran was found to have increased symptoms of PTSD.  He 
also reported that he was having suicidal thoughts without 
ideation or plan, and that he had lost his job.  A GAF score 
of 48, associated with serious symptoms, was assigned.  
Similarly, at his February 2006 VA examination, the veteran 
reported frequent suicidal ideation but denied any current 
intent or plan.  He stated that he had lost his job 
delivering printed materials for the church because he had 
threatened his boss, and that other than interactions with 
his family, he had few other social contacts, no hobbies, and 
was not a member of any organizations.  The examiner 
concluded that the veteran's depression and panic attacks 
likely represented a progression of his PTSD and that he was 
experiencing an increasingly depressed mood, more frequent 
suicidal ideation, and a deeper lack of motivation and 
disinterest in daily activities.  The examiner assigned a GAF 
score of 50.  Accordingly, an increased rating of 70 percent 
is warranted for the period from August 10, 2005, through 
February 16, 2006.  

At not time during the period from August 10, 2005, to the 
present does the evidence establish that the disability has 
been productive of more occupational and social impairment 
than the deficiencies in most areas contemplated by a 70 
percent rating.  The veteran has not been found to have gross 
impairment in his thought processes or communication, and 
there is no evidence that the veteran has ever experienced 
persistent delusions or hallucinations.  Although the veteran 
is now unemployed, there is no indication that his PTSD 
symptoms have resulted in a total impairment in his ability 
to function and there is no medical evidence that the veteran 
is disoriented to time and place or experiences memory loss 
for his own name, those of relatives, or his former 
occupation.  He has been married for over 30 years and has a 
stable relationship with his wife and sees his grandchildren 
regularly.  His GAF scores for this period are indicative of 
moderate to serious impairment, but not total occupational or 
social impairment.  In addition, the questionnaire completed 
by his psychiatrist in February 2006 indicates that the level 
of impairment from the veteran's psychiatric disability is 
consistent with deficiencies in most areas rather than total 
impairment.

Therefore, while the veteran has experienced serious 
symptoms, the Board finds that the manifestations of his PTSD 
and the resulting social and occupational impairment have 
more nearly approximated those associated with a 70 percent 
evaluation than those associated with a 100 percent 
evaluation for the period beginning August 10, 2005.  
Accordingly, an evaluation in excess of 70 percent is not 
warranted.


							(CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that the veteran's PTSD warrants 
a 30 percent disability rating for the period prior to 
January 27, 2003, a 50 percent rating for the period from 
January 27, 2003, to August 9, 2005, and a 70 percent 
disability rating thereafter, the appeal is granted to this 
extent and subject to the criteria applicable to the payment 
of monetary benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


